Exhibit 10.1
(SHOPNBC LOGO) [c56548c5654801.gif]

     
 
  ValueVision Media, Inc.
 
   
December 1, 2009
  6740 SHADY OAK ROAD
EDEN PRAIRIE, MN 55344
 
   
 
  www.shopnbc.com

William McGrath
211 Pheasant Run Road
West Chester, PA 19380-6646

Dear William:

We are pleased to offer you the position of Vice President Quality Assurance
(Non-Officer Position).
We look forward to your partnership and leadership in the delivery of results
that meet or exceed our shareholder’s expectations.
To follow is confirmation of your offer:

     
Position Title
  Vice President Quality Assurance

(Non-Officer Position)
 
   
Start Date
  January 7, 2010 
 
   
Reports to
  Mike Murray, Senior Vice President Operations
 
   
Annualized Base Salary
  $175,000.00 
 
   
Projected Incentive Plan
Eligibility
  30% Target bonus opportunity to a maximum of 60%; the annual incentive plan
financial goal(s) are established annually and approved by the Board of
Directors. Any payments made under this plan to Company Officers are made at the
discretion of the Board of Directors, subject to the terms of the approved plan.
Your actual incentive payment for FY2009 will be pro-rated since it is based on
your actual base earnings during the fiscal year.
 
   
Stock Options
  Subject to the terms and conditions applicable to options granted under the
Company’s Omnibus Stock Plan, applicable stock option agreement, and upon
approval of the Company’s Board of Directors you will be granted an option to
purchase 45,000 shares of the Company’s common stock at a price per share equal
to the closing fair market value per share as of your employment start date.
Your option to purchase Company shares will vest in 1/3 increments upon each
anniversary of your employment start date (vests over 3 years) and exercisable
for 10 years from the date of grant.
 
   
Signing Bonus
  $20,000.00 (less applicable taxes), payable on your first payroll with
ShopNBC.
 
   
Relocation
  Your employment will be based in Eden Prairie, MN and you will be eligible for
relocation benefits; specifically, the relocation benefit covers closing costs
on home purchase and sale, and movement of household goods. 1-2% closing costs
on home sale and purchase and up to a maximum of 6% realtor fees on home sale.
All other expenses incurred for relocation or commuting will be your personal
expenses and not reimbursable by the Company. We anticipate that you will
relocate during the summer of 2012.

1



--------------------------------------------------------------------------------



 



     
Insurance & Benefits
  You will be eligible for the Company’s standard benefit package. Eligibility
and benefits are governed by the terms of each respective plan, which the
Company may change or terminate at any time.
 
   
Vacation
  Beginning January 7, 2010 you will have 4 weeks of time off available to you.
Time off must be used in the calendar year granted, with no rollover year to
year.
 
   
Severance Eligibility
  You would be eligible to receive 6 months base salary due to lay-off, job
elimination, restructuring or other reasons other than for cause. Any tax
liability imposed upon you or incurred by you in connection with the severance
payments and medical coverage payments, including tax liability relating to
Section 280G, Section 4999 or Section 409A of the Internal Revenue Code, shall
be solely your responsibility. The Company agrees to cooperate with you and to
reasonably modify any such payment terms in order to minimize any taxes due
under the aforementioned sections of the Code. All severance pay or benefits are
conditional upon your execution of an effective agreement substantially in the
form annexed hereto that complies with applicable laws in which you release the
Company and all related parties from any and all claims against them.

As with all ValueVision employment offers, this offer is conditional upon
criminal background check and employment verification. We also require
non-compete, confidentiality and inventions agreements be executed by you upon
employment. For the purposes of federal immigration law, you will be required to
provide documentary evidence of your identity and eligibility for employment in
the United States. Should you have any questions, please feel free to contact me
at 952-943-6728, or Amy Kahlow at 952-943-6717. Thank you for treating the terms
of your employment offer with Value Vision Media confidentially.
William, we are excited to have you join our team and are confident that you
have the skills and experience to be an effective leader in our organization.
Sincerely,
(SIGNATURE) [c56548c5654802.gif]
Mark Ahmann, SVP Human Resources & TV Sales
Value Vision Media, Inc.

2